Citation Nr: 0731781	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  06-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) in excess of 30 percent. 


REPRESENTATION

Appellant represented by:	Pennsylvania's General Office


WITNESSES AT HEARING ON APPEAL

The veteran, veteran's spouse, observer


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 2002 to April 
2005.  He received the Army Commendation Medal and Combat 
Infantryman's Badge, among other decorations for his service 
in Iraq.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania which granted service connection for PTSD at a 
30 percent disability rating, effective April 4, 2005.

The veteran testified at a hearing before the undersigned at 
the RO in August 2007.  A transcript of the hearing is of 
record.


FINDING OF FACT

The veteran's PTSD results in nearly total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD are 
met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.3, 4.7, 4.126, 4.130 , Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).   

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 10 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).

Factual Background

In May 2005 the veteran underwent a VA examination.  He was 
noted to have served in Iraq where he was exposed to an 
explosive device in his vehicle and was shot at and returned 
fire on numerous occasions.  The veteran reported that he had 
nightmares several times a week about his service in Iraq.  
He had trouble falling and staying asleep, was easily 
startled by sudden approaches or loud noises and had trouble 
concentrating.  He had become a virtual recluse and could not 
stand to be around other people or in public.  He fought with 
his family and other people he ran into and was angered over 
little things.  He suffered from an extreme sense of 
hopelessness and doom.  

He thrashed around in his sleep and had difficulty conversing 
with his wife.  In February 2002 the veteran had attempted 
suicide.  Since returning from Iraq he had been extremely 
depressed.  While in Iraq he reportedly had a "nervous 
breakdown" where he could not function.  There had been a 
number of suicide attempts and frequent difficulties with 
suicidal ideation.  The veteran had been diagnosed with PSTD 
and depressive disorder.  

Since the veteran's discharge in May 2005 he had been 
unemployed.  Socially he did not do much as he preferred to 
be alone.  On examination, the veteran seemed extremely 
depressed and his affect was sluggish, very under responsive, 
blunt and even flattened at times.  He was distant, withdrawn 
and quite anxious and nervous to discuss things.  The 
examiner stated that the overall clinical impression appeared 
to be one of PTSD that was of severe intensity in an 
individual who was also showing some indication of Adjustment 
Disorder.  The diagnosis was PTSD that was quite severe.  A 
Global Assessment Functioning (GAF) score of 45 to 50 was 
reported.  

The examiner stated that the evidence suggested that the 
veteran was having severe impairment in social as well as 
emotional psychological functioning and that he was also 
severely impaired with regard to occupational adaptability 
and suitability at that particular point.  The examiner 
stated that taking into account the depression associated 
with other stressors in his life besides his PTSD and the GAF 
score would have been lower.

In April 2005 the veteran presented to the Butler, 
Pennsylvania VA Medical Center (VAMC) for psychiatric 
treatment.  The veteran reported having difficulty 
readjusting to life after his service in Iraq.  The veteran 
reported having anger outbursts in which he ended up 
destroying furniture and personal things.  He also reported 
instances where he hit a friend or superficially cut himself.  
The veteran's affect was labile and his mood was described as 
sad.  The diagnosis was PTSD and depression not otherwise 
specified (NOS).  A GAF score of 50 was reported.  It was 
recommended that he be seen more frequently.

In June 2007 the veteran presented to the VAMC for 
psychiatric medication management.  The veteran continued to 
have flashbacks or nightmares but denied suicidal or 
homicidal ideation.  The diagnosis was PTSD and depression.

At the veteran's July 2007 hearing, his representative stated 
that the veteran received treatment at the VAMC once a month, 
but did not seem to be improving, and that he had been 
awarded Social Security Administration disability benefits

Analysis

The veteran's GAF scores have been between 45 and 50.  GAF 
scores of 50 or less contemplate serious impairment, and an 
inability to maintain employment or friendships.  DSM IV.  
Theses scores are thus indicative of total occupational 
impairment.  The May 2005 VA examiner concluded that the 
veteran had severe impairment in social as well as emotional 
psychological functioning and that he was also severely 
impaired with regard to occupational adaptability and 
suitability at that particular point, and the veteran has 
maintained no reported employment since service.

Given the total occupational impairment, and severe 
impairment in social relationships, the Board finds that the 
disability most closely approximates the criteria for a 100 
percent rating since the effective date of service 
connection.  38 C.F.R. § 4.7.  

Resolving all doubt in favor of the veteran, a 100 percent 
rating is granted from the date of service connection.  
38 U.S.C.A. § 5107(b) (Wes 2002); 38 C.F.R. § 4.130, 
Diagnostic Codes 9411. 


ORDER

An initial rating of 100 percent is granted for PTSD, 
effective April 5, 2005.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


